 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT TACOMA

 6   KEVIN M.,
                                                         Case No. C19-125 TLF
 7                           Plaintiff,
           v.                                            ORDER REVERSING AND
 8                                                       REMANDING DEFENDANT’S
        COMMISSIONER OF SOCIAL                           DECISION TO DENY BENEFITS
 9      SECURITY,
10                           Defendant.
11
           Plaintiff has brought this matter for judicial review of defendant’s denial of his
12
     applications for disability insurance and supplemental security income benefits. The
13
     date of onset was found to be August 1, 2014. AR 21.
14
           The parties have consented to have this matter heard by the undersigned
15
     Magistrate Judge. 28 U.S.C. § 636(c); Federal Rule of Civil Procedure 73; Local Rule
16
     MJR 13. As discussed below, the undersigned agrees that the ALJ erred and the ALJ’s
17
     decision is reversed and remanded for further administrative proceedings.
18
                                      I.    ISSUES FOR REVEW
19
           1.     Did the ALJ err in assessing plaintiff’s impairments by omitting plaintiff’s
20
     headaches and vertigo?
21
           2.     Did the ALJ err in evaluating Plaintiff’s subjective allegations?
22

23

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 1
 1

 2                                         II.     DISCUSSION

 3          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner's

 4   denial of social security benefits if the ALJ's findings are based on legal error or not

 5   supported by substantial evidence in the record as a whole. Bayliss v. Barnhart, 427

 6   F.3d 1211, 1214 n.1 (9th Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir.

 7   1999)).

 8              A. Headaches and Vertigo

 9          The ALJ did not find plaintiff’s vertigo and headaches to be a medically

10   determinable impairment at step two of the sequential evaluation. AR 21. Plaintiff

11   contends that this omission is error. Dkt. 10, at 3. Alternatively, plaintiff argues that the

12   ALJ erred by failing to include the limitations attributable to these impairments in the

13   RFC finding. Id.

14          At step two, the “medical severity” of a claimant’s impairments is considered. 20

15   C.F.R. 404.1520(a)(4)(ii), § 416.920(a)(4)(ii). An impairment is not considered to be

16   “severe” if it does not “significantly limit” a claimant's mental or physical abilities to do

17   basic work activities. Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). A plaintiff

18   has the burden to show (1) he has a medically determinable impairment or combination

19   of impairments; (2) the impairment or combination of impairments is severe; and (3) the

20   impairment lasted at least 12 months. See Bowen v. Yuckert, 482 U.S. 137, 146,

21   (1987); 20 C.F.R. § 404.1520(c), 416.920(c).

22          The ALJ stated that plaintiff’s vertigo had no clear etiology, that it improved

23   following physical therapy, and that plaintiff was no longer having vertigo by May 2016.

24   AR 22-25. The ALJ claimed that plaintiff’s headaches were controlled with vitamins and

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 2
 1   a prednisone taper. AR 23. Finally, the ALJ pointed to a normal cervical spine and brain

 2   MRIs to conclude there was a lack of objective findings to explain plaintiff’s headaches

 3   or vertigo. AR 25. The Court infers that the ALJ concluded these conditions to have

 4   insufficient medical evidence to prove any significant work-related limitations.

 5          The Court agrees the ALJ should have found vertigo and migraines to be severe

 6   impairments at step two, based on substantial evidence. Ample evidence shows the

 7   vertigo "medically determinable" because Dr. Callendar initially diagnosed plaintiff with

 8   vertigo as a related condition to plaintiff’s acute bacterial sinisitus in March 2015 (AR

 9   533), plaintiff’s vertigo did not resolve after his bacterial sinusitis was successfully

10   treated (AR 543), plaintiff was observed to experience vertigo sensations when tested

11   by Dr. Callendar, Dr. Shergill, Dr. Kurth, and Dr. King (AR 455, 543, 574, 581), and

12   plaintiff received prescription medication and underwent physical therapy for his

13   condition (AR 433, 517, 543, 586, 590, 618, 620, 642, 648).

14          Likewise, plaintiff’s headaches are a medically determinable impairment,

15   because he has received multiple diagnoses for his chronic headaches and migraines

16   (AR 518, 572, 599, 619), and his headaches have resisted treatment by various

17   prescription medications and Botox injection (AR 620, 641, 642, 649).

18          The record indicates that, despite unknown etiology, plaintiff regularly received

19   treatment and pursued follow-up for both these conditions over the course of the

20   relevant period. Furthermore, plaintiff’s longstanding diagnosis of fibromyalgia offered a

21   possible objective cause for these conditions throughout the relevant period. See SSR

22   12-2p. Plaintiff’s vertigo improved, but was not ultimately resolved following physical

23   therapy, as on exit Dr. Kurth assessed plaintiff’s remaining dizziness and headaches as

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 3
 1   limiting him to 50% functionality, based on plaintiff’s lingering risk of falling from his

 2   dizziness handicap and severe motion sensitivity. AR 596, 602. Plaintiff’s treatment

 3   notes indicate that his vertigo returned within six weeks after physical therapy, upon

 4   which he was started on new medication. AR 618. The vitamins and prednisone taper to

 5   which the ALJ refers were accompanied by the introduction of Depakote, followed by

 6   Cataflam, as plaintiff’s headaches still occurred 4 to 5 times per week. AR 648.

 7          Substantial evidence therefore cannot support the ALJ’s conclusion that plaintiff’s

 8   alleged impairments were well-controlled by minimal medication or that objective

 9   findings did not support their existence. The record shows vertigo and headaches are

10   medically determinable conditions, lasted at least 12 months, and more than minimally

11   affects plaintiff’s ability to perform work activities. Accordingly, the ALJ erred by not

12   finding vertigo or headaches to be severe medical impairments.

13          If the ALJ considers an impairment’s effect on a claimant’s ability to do work

14   activities and includes those limitations in the RFC, the omission of the impairment from

15   the step two evaluation constitutes only harmless error. See Molina v. Astrue, 674 F.3d

16   1104, 1115 (9th Cir. 2012); Buck v. Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017). The

17   ALJ discussed plaintiff’s vertigo and headaches as part of his discussion of plaintiff’s

18   limitations. AR 23. As such, had the ALJ included any limitations associated with

19   plaintiff’s vertigo and headaches, the error of omission at step two would likely be

20   harmless.

21          Yet the ALJ failed to include any limitations based on vertigo and headaches.

22   The ALJ must consider all limitations and restrictions when formulating the RFC, even

23   those stemming from impairments that are not “severe.” See Buck v. Berryhill, 869 F.3d

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 4
 1   at 1049; 20 C.F.R. § 404.1520(e). On this record, the ALJ's determination that plaintiff’s

 2   migraines and vertigo were well-controlled or resolved with medication is not supported

 3   by substantial evidence. The medical evidence from the relevant period suggests, at the

 4   very least, that Plaintiff experienced impacts on standing, sitting, walking, and balancing

 5   due to his headaches and vertigo. The ALJ erred by failing to consider the limitations

 6   imposed by plaintiff's vertigo and migraines in formulating plaintiff's RFC. Accordingly,

 7   the Court concludes that the ALJ’s failure to include vertigo and headaches among

 8   plaintiff’s severe impairments and failure to include the limitations associated with these

 9   conditions was harmful error.

10             B. The ALJ’s consideration of plaintiff’s testimony

11          Plaintiff asserts the ALJ erred by discounting plaintiff’s testimony regarding the

12   functional limitations of his impairments.

13          In weighing a plaintiff’s testimony, an ALJ must use a two-step process. Trevizo

14   v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017). First, the ALJ must determine whether

15   there is objective medical evidence of an underlying impairment that could reasonably

16   be expected to produce some degree of the alleged symptoms. Ghanim v. Colvin, 763

17   F.3d 1154, 1163 (9th Cir. 2014). If the first step is satisfied, and provided there is no

18   evidence of malingering, the second step allows the ALJ to reject the claimant’s

19   testimony of the severity of symptoms if the ALJ can provide specific findings and clear

20   and convincing reasons for rejecting the claimant’s testimony. Id. See Verduzco v.

21   Apfel, 188 F.3d 1087, 1090 (9th Cir. 1999) (inconsistent testimony about symptoms is

22   clear and convincing reason to discount subjective allegations).

23

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 5
 1          The ALJ is required to state what testimony he or she determined to be not

 2   credible and point to the evidence that undermines the plaintiff’s credibility. Dodrill v.

 3   Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Although the Court upholds an ALJ’s findings

 4   when they are supported by inferences reasonably drawn from the record, Batson v.

 5   Comm'r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004), the ALJ must

 6   actually state such inferences to give a cogent explanation. The ALJ needs to make

 7   findings sufficiently specific to allow this Court to conclude that the ALJ rejected the

 8   testimony on permissible grounds and did not arbitrarily discredit the claimant's

 9   testimony. Rollins v. Massanari, 261 F.3d 853, 856-57 (9th Cir. 2001).

10          Here, the ALJ found that the objective medical evidence could reasonably be

11   expected to produce some of plaintiff’s symptoms, but discounted plaintiff's testimony

12   regarding the extent of the symptoms arising from his impairments for the following

13   reasons: (1) plaintiff's impairments improved with exercise and conservative treatment;

14   (2) plaintiff's complaints were undermined by a lack of significant treatment and an

15   extended period of time in which plaintiff avoided medication; and (3) plaintiff's claims of

16   debilitating symptoms were not supported by the objective medical evidence in the

17   record. AR 23-25. These reasons do not meet the clear and convincing standard.

18          First, the ALJ’s determination that plaintiff’s conditions were controlled by

19   conservative treatment is not supported by substantial evidence. As discussed above,

20   plaintiff’s physicians, including Dr. King, a specialist in neurology, concurrently

21   prescribed multiple medications for his conditions of fibromyalgia, vertigo, and

22   headaches. See, e.g., AR 543, 590, 618, 642; compare Davis v. Colvin, 2015 U.S. Dist.

23   LEXIS 120329, 2015 WL 5255353, at *11 (E.D. Cal. Sept. 9, 2015) (affirming ALJ's

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 6
 1   conservative treatment finding where plaintiff had not been referred to a pain specialist).

 2   These medications, which were frequently swapped for new medications when shown

 3   to be ineffective or to cause unacceptable side effects, did not control plaintiff’s

 4   symptoms. AR 620, 648. In any case, the ALJ did not explain what additional “non-

 5   conservative” treatment plaintiff might be expected to receive.

 6          Second, the record does not support the ALJ’s claim that plaintiff went a

 7   “extended period of time” without treatment or medication. The ALJ’s decision appears

 8   to refer to six months during which plaintiff was between medications for another of his

 9   impairments (fibromyalgia), but also actively pursuing physical therapy and taking

10   medication for his vertigo and headaches. AR 25, 592, 599, 622. Yet the record does

11   not include any periods during which plaintiff was not pursuing treatment of some kind

12   for his chronic conditions.

13          Finally, the ALJ lacked support for his conclusion that objective findings did not

14   support the degree of functional limitations plaintiff alleged. While the ALJ cited imaging

15   results and neurological findings—such as normal gait, range of motion, and straight leg

16   raising tests—these findings do not undermine plaintiff’s claims of pain, dizziness, and

17   resulting limitations, which the record suggests are due to fibromyalgia and migraines --

18   conditions that would not result in abnormal imaging or neurological findings. AR 24;

19   see Ghanim v. Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014) (ALJ may not “cherry-pick[ ]”

20   items from treatment record without considering them in context of “diagnoses and

21   observations of impairment”); see also Revels v. Berryhill, 874 F.3d 648 (9th Cir. 2017)

22   (noting that those suffering from fibromyalgia have normal muscle strength, sensory

23   functions, and reflexes, and their joints appear normal). ). Additionally, since the Court

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 7
 1   has rejected the ALJ’s other reasons to discount plaintiff’s testimony, the ALJ may not

 2   reject plaintiff’s subjective symptom testimony “solely because the degree of pain

 3   alleged is not supported by objective medical evidence.” Orteza v. Shalala, 50 F.3d 748,

 4   749-50 (9th Cir. 1995) (internal quotation marks omitted and emphasis added); Byrnes

 5   v. Shalala, 60 F.3d 639, 641-42 (9th Cir. 1995) (applying rule to subjective complaints

 6   other than pain).

 7         The ALJ erred in discounting plaintiff’s testimony and should fully consider it on

 8   remand.

 9             C. Remand With Instructions for Further Proceedings

10         The Court may remand a case “either for additional evidence and findings or to

11   award benefits.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996). Generally, when

12   the Court reverses an ALJ’s decision, “the proper course, except in rare circumstances,

13   is to remand to the agency for additional investigation or explanation.” Benecke v.

14   Barnhart, 379 F.3d 587, 595 (9th Cir. 2004) (citations omitted). The Court has

15   determined that on remand the ALJ must re-evaluate plaintiff’s impairments at step two

16   (headaches and vertigo), plaintiff’s testimony, and the RFC. Therefore, there are

17   outstanding issues which must be resolved and remand for further proceedings is

18   appropriate.

19

20

21

22

23

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 8
 1

 2

 3

 4

 5

 6

 7                                         CONCLUSION

 8          Based on the foregoing discussion, the Court finds the ALJ erred when he

 9   determined plaintiff to be not disabled. Defendant’s decision to deny benefits therefore

10   is REVERSED and this matter is REMANDED for further administrative proceedings.

11   The ALJ is directed to re-evaluate plaintiff’s impairments at step two (headaches and

12   vertigo), plaintiff’s testimony, and the RFC.

13

14          Dated this 31st day of January, 2020.

15

16

17                                                   A
                                                     Theresa L. Fricke
18                                                   United States Magistrate Judge

19

20

21

22

23

24

25
     ORDER REVERSING AND REMANDING DEFENDANT’S
     DECISION TO DENY BENEFITS - 9
